EXHIBIT 10.7 PUREDEPTH, INC. 2006 STOCK INCENTIVE PLAN Amended and Restated effective August 3, 2007 1.Purpose. The purpose of this 2006 Stock Incentive Plan (the “Plan”) of PureDepth, Inc. (the “Company”) is to increase stockholder value and to advance the interests of the Company by furnishing a variety of economic incentives (collectively, “Incentives”) designed to attract, retain and motivate employees, certain key consultants, and directors of the Company. Incentives may consist of opportunities to purchase or receive shares of Company common stock or other incentive awards on terms determined under this Plan. This Plan is the amendment and restatement of, and successor plan to, that certain Second Amended and Restated Executive Share Option Plan No. 3 of PureDepth, Inc. (amended and restated as of July 20, 2005). The adoption of this Plan, and the stockholder approval relevant thereto, is set forth on the final page hereof. 2.Administration. The Plan shall be administered by the board of directors of the Company or by a stock option or compensation committee of the board of directors (the“Committee”). If at any time there is no stock option or compensation committee, the term “Committee,” as used herein, shall refer to the board of directors. The Committee, however denominated, shall consist of not less than two Company directors and shall be appointed from time to time by the board of directors. During any time period during which the Company has a class of equity securities registered under Section 12 of the Securities Exchange Act of 1934, each member of the Committee shall be (i) a “non-employee director” within the meaning of Rule16b-3 of the Securities Exchange Act of 1934, and (ii) shall be an “outside director” within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended (the“Code”), and the regulations promulgated thereunder. The Committee shall have complete authority to award Incentives under the Plan, to interpret the Plan, and to make any other determination which it believes necessary and advisable for the proper administration of the Plan. The Committee’s decisions on matters relating to the Plan shall be final and conclusive on the Company and its participants. 3.Eligible Participants. Officers of the Company, employees of the Company or its subsidiaries, members of the board of directors, and consultants or other independent contractors who provide services to the Company or its subsidiaries shall be eligible to receive Incentives under the Plan. Participants may be designated individually or by groups or categories (for example, by pay grade) as the Committee deems appropriate. Participation by officers of the Company or its subsidiaries and any performance objectives relating to such officers must be approved by the Committee. In this regard, participation by others and any performance objectives relating to others may be approved by groups or categories (for example, by pay grade). 4.Types of Incentives. Incentives under the Plan may be granted in any one or a combination of the following forms: (a) incentive stock options and non-statutory stock options; (b)stock appreciation rights (“SARs”); (c) stock awards; (d) restricted stock and restricted stock units; and (e) performance awards. Payment of Incentives may be in the form of cash, common stock or combinations thereof as the Committee shall determine, and with such other restrictions as it may impose. 5.Shares Subject to the Plan. 5.1.Number of Shares. Subject to adjustment as provided in Section 10.6, the number of shares of common stock that may be issued under the Plan shall not exceed 22,241,260 shares. Shares of common stock that are issued under the Plan or are subject to outstanding Incentives will be applied to reduce the maximum number of shares of common stock remaining available for issuance under the Plan. Any shares of common stock made subject to SARs granted under this Plan shall be counted in full against the above share limit regardless of the number of shares of common stock actually issued upon the exercise of such SARs. The number of shares of common stock subject to incentive stock options is subject to the foregoing share limit. 5.2.Cancellation. To the extent that cash in lieu of shares of common stock is delivered upon the exercise of an SAR pursuant to Section 7.5, the Company shall be deemed, for purposes of applying the limitation on the number of shares, to have issued the greater of the number of shares of common stock that it was entitled to issue upon such exercise or on the exercise of any related option. In the event that a stock option or SAR granted hereunder expires or is terminated or cancelled, unexercised, as to any shares of common stock, such shares may again be issued under the Plan either pursuant to stock options, SARs or otherwise. In the event that shares of common stock are issued as restricted stock or pursuant to a stock award and thereafter are forfeited or reacquired by the Company pursuant to rights reserved upon issuance thereof, such forfeited and reacquired shares may again be issued under the Plan, either as restricted stock, pursuant to stock awards or otherwise. The Committee may also determine to cancel, and agree to the cancellation of, stock options in order to make a participant eligible for the grant of a stock option at a lower price than the option to be cancelled. 5.3.Source of Common Stock. Common stock issued under the Plan in connection with stock options, SARs, performance shares, restricted stock or stock awards, may be authorized and unissued shares or shares of treasury stock, as designated by the Committee. 6.Stock Options. A stock option is a right to purchase shares of Company common stock from the Company. Each stock option granted by the Committee under this Plan shall be subject to the following terms and conditions: 6.1.Price. The option price per share shall be determined by the Committee, subject to adjustment under Section 10.6. 6.2.Number. The number of shares of common stock subject to a stock option shall be determined by the Committee, subject to adjustment as provided in Section 10.6. The number of shares of common stock subject to a stock option shall be reduced in the same proportion that the holder thereof exercises a SAR if any SAR is granted in conjunction with or related to the stock option. Notwithstanding the foregoing, no person shall receive grants of stock options under the Plan that exceed 500,000 shares during any one fiscal year of the Company. 6.3.Duration and Time for Exercise. Subject to earlier termination as provided in Section 10.4 and to the terms of any applicable stock option agreement between the Company and a holder, the term of each stock option shall be determined by the Committee but shall not exceed seven years from the date of grant. Each stock option shall become exercisable at such time or times during its term as shall be determined by the Committee at the time of grant. The Committee may accelerate the exercisability of any stock option. Subject to the foregoing and with the approval of the Committee, all or any part of the shares of common stock with respect to which the right to purchase has accrued may be purchased by the Company at the time of such accrual or at any time or times thereafter during the term of the option. 6.4.Manner of Exercise. Subject to any other terms contained in an applicable stock option agreement, a stock option may be exercised, in whole or in part, by giving written notice to the Company, specifying the number of shares of common stock to be purchased and accompanied by the full purchase price for such shares. The option price shall be payable: (a)in United States dollars upon exercise of the option and may be paid by cash, uncertified or certified check or bank draft; (b) at the discretion of the Committee, by delivery of shares of common stock in payment of all or any part of the option price, which shares shall be valued for this purpose at the Fair Market Value (as defined in Section 10.13) on the date such option is exercised; or (c)at the discretion of the Committee, by instructing the Company to withhold from the shares of common stock issuable upon exercise of the stock option shares of common stock in payment of all or any part of the exercise price and/or any related withholding tax obligations, which shares shall be valued for this purpose at the Fair Market Value or in such other manner as may be authorized from time to time by the Committee. The shares of common stock delivered by the participant pursuant to Section 6.4(b) must have been held by the participant for a period of not less than six months prior to the exercise of the option, unless otherwise determined by the Committee. Prior to the issuance of shares of common stock upon the exercise of a stock option, a participant shall have no rights as a stockholder. 2 6.5.Incentive Stock Options. Notwithstanding anything in the Plan to the contrary, the following additional provisions shall apply to the grant of stock options which are intended to qualify as incentive stock options (as such term is defined in Section 422 of the Code): (a)The aggregate Fair Market Value (determined as of the time the option is granted) of the shares of common stock with respect to which incentive stock options are exercisable for the first time by any participant during any calendar year (under all of the Company’s plans) shall not exceed $100,000. The determination will be made by taking incentive stock options into account in the order in which they were granted. If such excess only applies to a portion of an incentive stock option, the Committee, in its discretion, will designate which shares will be treated as shares to be acquired upon exercise of an incentive stock option. (b)Any incentive stock option certificate or agreement authorized under the Plan shall contain such other provisions as the Committee shall deem advisable, but shall in all events be consistent with and contain all provisions required in order to qualify the options as incentive stock options. (c)All incentive stock options must be granted within ten years from the earlier of the date on which this Plan was adopted by the board of directors or the date this Plan was approved by the Company’s stockholders. (d)Subject to paragraph (f) below, unless sooner exercised, all incentive stock options shall expire no later than ten years after the date of grant. (e)Subject to paragraph (f) below, the option price for incentive stock options shall be not less than the Fair Market Value of the common stock subject to the option on the date of grant. (f)If incentive stock options are granted to any participant who, at the time such option is granted, would own (within the meaning of Code Section 422) stock possessing more than 10% of the total combined voting power of all classes of stock of the employer corporation or of its parent or subsidiary corporation, (i) the option price for such incentive stock options shall be not less than 110% of the Fair Market Value of the common stock subject to the option on the date of grant and (ii) such incentive stock options shall expire no later than five years after the date of grant. 3 7.Stock Appreciation Rights. An SAR is a right to receive, without payment to the Company, a number of shares of common stock, cash or any combination thereof (provided that, prior to the granting of any grant of an SAR entitling a participant to a cash payment, the Committee shall confer with legal counsel), the amount of which is determined pursuant to the formula set forth in Section 7.4 or 7.5, as applicable. An SAR may be granted (a) with respect to any stock option granted under this Plan, either concurrently with the grant of such stock option or at such later time as determined by the Committee (as to all or any portion of the shares of common stock subject to the stock option), or (b) alone, without reference to any related stock option. Each SAR granted by the Committee under this Plan shall be subject to the following terms and conditions: 7.1.Number. Each SAR granted to any participant shall relate to such number of shares of common stock as shall be determined by the Committee, subject to adjustment as provided in Section 10.6. In the case of an SAR granted with respect to a stock option, the number of shares of common stock to which the SAR pertains shall be reduced in the same proportion that the holder of the option exercises the related stock option. 7.2.Duration. Subject to earlier termination as provided in Section 10.4, the term of each SAR shall be determined by the Committee but shall not exceed ten years and one day from the date of grant. Unless otherwise provided by the Committee, each SAR shall become exercisable at such time or times, to such extent and upon such conditions as the stock option, if any, to which it relates is exercisable. The Committee may in its discretion accelerate the exercisability of any SAR. 7.3.Exercise. An SAR may be exercised, in whole or in part, by giving written notice to the Company, specifying the number of SARs which the holder wishes to exercise. Upon receipt of such written notice, the Company shall, within 90 days thereafter, deliver to the exercising holder certificates for the shares of common stock or cash or both, as determined by the Committee, to which the holder is entitled pursuant to Section 7.4 or 7.5. 7.4.Payment in Stock. Subject to the right of the Committee to deliver cash in lieu of shares of common stock, the number of shares of common stock which shall be issuable upon the exercise of an SAR shall be determined by dividing: (a)the number of shares of common stock as to which the SAR is exercised multiplied by the amount of the appreciation in such shares (for this purpose, the “appreciation” shall be the amount by which the Fair Market Value of the shares of common stock subject to the SAR on the exercise date exceeds (1) in the case of an SAR related to a stock option, the purchase price of the shares of common stock under the stock option or (2) in the case of an SAR granted alone, without reference to a related stock option, an amount which shall be determined by the Committee at the time of grant, subject to adjustment under Section 10.6); by (b)the Fair Market Value of a share of common stock on the exercise date. No fractional shares of common stock shall be issued upon the exercise of an SAR; instead, the holder of the SAR shall be entitled to receive a cash adjustment equal to the same fraction of the Fair Market Value of a share of common stock on the exercise date or to purchase the portion necessary to make a whole share at its Fair Market Value on the date of exercise. 7.5.Payment in Cash. Subject to the limitation set forth above in the first paragraph of this Section 7, in lieu of issuing shares of common stock upon the exercise of a SAR, the Committee may elect to pay the holder of the SAR cash equal to the Fair Market Value on the exercise date of any or all of the shares which would otherwise be issuable. 4 8.Stock Awards, Restricted Stock and Restricted Stock Units. A stock award consists of the transfer or issuance by the Company to a participant of shares of common stock, without other payment therefor, as additional compensation for services to the Company. A share of restricted stock consists of shares of common stock which are sold, transferred or issued by the Company to a participant at a price, if any, determined by the Committee and subject to restrictions on their sale or other transfer by the participant. A restricted stock unit is a right to receive one share of common stock at a future date that has been granted subject to terms and conditions, including a risk of forfeiture, established by the Committee. The issuance or transfer of common stock pursuant to stock awards and the transfer and sale of restricted stock shall be subject to the following terms and conditions: 8.1.Number of Shares. The number of shares to be issued, transferred or sold by the Company to a participant pursuant to a stock award or restricted stock units or as restricted stock shall be determined by the Committee. 8.2.Sale Price. The Committee shall determine the price, if any, at which shares of restricted stock shall be sold to a participant, which may vary from time to time and among participants and which may be below the Fair Market Value of such shares of common stock at the date of sale. 8.3.Restrictions. All shares of restricted stock issued, transferred or sold hereunder shall be subject to such restrictions as the Committee may determine, including without limitation any or all of the following: (a)a prohibition against the sale, transfer, pledge or other encumbrance of the shares of restricted stock, such prohibition to lapse at such time or times (or upon the satisfaction of other kinds of criteria) as the Committee shall determine (whether in annual or more frequent installments, at the time of the death, disability or retirement of the holder of such shares, or otherwise); (b)a requirement that the holder of shares of restricted stock forfeit, or (in the case of shares sold to a participant) resell back to the Company at his or her cost, all or a part of such shares in the event of termination of his or her employment or consulting engagement during any period in which such shares are subject to restrictions; (c)such other conditions or restrictions as the Committee may deem advisable. 8.4.Escrow and Other Arrangements. In order to enforce the restrictions imposed by the Committee pursuant to Section 8.3, the participant receiving restricted stock shall enter into an agreement with the Company setting forth the conditions of the grant. Shares of restricted stock may either be registered in the name of the participant and deposited, together with a stock power endorsed in blank, with the Company, or may be uncertificated. Each certificate, if any, representing shares of restricted stock shall bear a legend in substantially the following form: The transferability of this certificate and the shares of common stock represented by it are subject to the terms and conditions (including conditions of forfeiture) contained in the 2006 Stock Incentive Plan of PureDepth, Inc., and an agreement entered into between the registered owner and that company. Copies of the above-referenced Stock Incentive Plan and agreement are on file with the Company. 5 8.5.End of Restrictions. Subject to Section 10.5, at the end of any time period during which (or upon the satisfaction of criteria with respect to which) shares of restricted stock are subject to forfeiture and restrictions on transfer, such shares will be delivered free of all restrictions to the participant or to the participant’s legal representative, beneficiary or heir. 8.6.Rights of Holders of Restricted Stock. Subject to the terms and conditions of the Plan, each participant receiving restricted stock shall have all the rights of a stockholder with respect to shares of stock during any period in which such shares are subject to forfeiture and restrictions on transfer, including without limitation, the right to vote such shares. Dividends paid in cash or property other than common stock with respect to shares of restricted stock shall be paid to the participant currently. 8.7.Rights of Holders of Restricted Stock Units. Participants who receive restricted stock units shall have no rights as stockholders with respect to such restricted stock units until such time as share certificates for common stock are issued to the participants. 9.Performance Awards. A performance award is a right to either a number of shares of common stock (“performance shares”) or a cash amount (“performance units”) determined (in either case) in accordance with this Section 9 based on the extent to which the applicable performance goals are achieved. A performance award shall be of no value to a participant unless and until earned in accordance with this Section 9. 9.1.Establishment of Performance Goals. Performance goals applicable to a performance award shall be established by the Committee in its sole discretion on or before the date of grant and not more than a reasonable period of time after the beginning of the relevant performance period. The Committee, in its sole discretion, may modify the performance goals if it determines that circumstances have changed and modification is required to reflect the original intent of the performance goals; provided, however, that no such change or modification may be made to the extent it increases the amount of compensation payable to any participant who is a “covered employee” within the meaning of Code Section162(m). 9.2.Levels of Performance Required to Earn Performance Awards. At or about the same time that performance goals are established for a specific period, the Committee shall in its absolute discretion establish the percentage of the performance awards granted for such performance period which shall be earned by the participant for various levels of performance measured in relation to achievement of performance goals for such performance period. 9.3.Other Restrictions. The Committee shall determine the terms and conditions applicable to any performance award, which may include restrictions on the delivery of common stock payable in connection with the performance award and restrictions that could result in the future forfeiture of all or part of any common stock earned. The Committee may provide that shares of common stock issued in connection with a performance award be held in escrow and/or legended. 9.4.Notification to Participants. Promptly after the Committee has established or modified the performance goals with respect to a performance award, the participant shall be provided with written notice of the performance goals so established or modified. 9.5.Measurement of Performance Against Performance Goals. The Committee shall, as soon as practicable after the close of a performance period, determine: (a) the extent to which the performance goals for such performance period have been achieved; and (b) the percentage of the performance awards earned as a result. These determinations shall be absolute and final as to the facts and conclusions therein made and be binding on all parties. Promptly after the Committee has made the foregoing determination, each participant who has earned performance awards shall be notified, in writing thereof. For all purposes of this Plan, notice shall be deemed to have been given the date action is taken by the Committee making the determination. Participants may not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of all or any portion of their performance awards during the performance period, except that performance awards may be transferable by assignment by a participant to the extent provided in the applicable performance award agreement. 6 9.6.Treatment of Performance Awards Earned. Upon the Committee’s determination that a percentage of any performance awards have been earned for a performance period, participants to whom such earned performance awards have been granted and who have been (or were) in the employ of the Company or a subsidiary thereof continuously from the date of grant, subject to the exceptions set forth in Section9.9 and Section9.10, shall be entitled, subject to the other conditions of this Plan, to payment in accordance with the terms and conditions of their performance awards. Such terms and conditions may permit or require that any applicable tax withholding be deducted from the amount payable. Performance awards shall under no circumstances become earned or have any value whatsoever for any participant who is not in the employ of the Company or its subsidiaries continuously during the entire performance period for which such performance award was granted, except as provided in Section9.9. 9.7.Distribution. Distributions payable pursuant to Section9.6 above shall be made as soon as practicable after the Committee determines the performance awards have been earned unless the provisions of Section9.8 below are applicable to a participant. 9.8.Deferral of Receipt of Performance Award Distributions. With the consent of the Committee, a participant who has been granted a performance award may by compliance with the then applicable procedures under the Plan irrevocably elect in writing to defer receipt of all or any part of any distribution associated with that performance award. The terms and conditions of any such deferral, including but not limited to, the period of time for, and form of, election; the manner and method of payout; the plan and form in which the deferred amount shall be held; the interest equivalent or other payment that shall accrue pending its payout; and the use and form of dividend equivalents in respect of stock-based units resulting from such deferral, shall be as determined by the Committee. The Committee may, at any time and from time to time, but prospectively only except as hereinafter provided, amend, modify, change, suspend or cancel any and all of the rights, procedures, mechanics and timing parameters relating to such deferrals. In addition, the Committee may, in its sole discretion, accelerate the payout of such deferrals (and any earnings thereon), or any portion thereof, either in a lump sum or in a series of payments, but under the following conditions only: (a)the federal tax statutes, regulations or interpretations are amended, modified, or otherwise changed or affected in such a manner as to adversely alter or modify the tax effect of such deferrals; or (b)the participant suffers or incurs an event that would qualify for a “withdrawal” of contributions that have not been accumulated for two years without adverse consequences on the tax status of a qualified profit-sharing or stock bonus plan under the federal tax laws applicable from time to time to such types of plans. 7 9.9.Non-Disqualifying Termination of Employment. Except as otherwise contemplated by an Incentive agreement, the only exceptions to the requirement of continuous employment during a performance period for performance award distribution are termination of a participant’s employment by reason of death (in which event the performance award may be transferable by will or the laws of descent and distribution only to such participant's beneficiary designated to receive the performance award or to the participant's applicable legal representatives, heirs or legatees), total and permanent disability, with the consent of the Committee, normal or late retirement or early retirement, with the consent of the Committee, or transfer of an executive in a spin-off, with the consent of the Committee, occurring during the performance period applicable to the subject performance award. In such instance a distribution of the performance award shall be made, as of the end of the performance period, and 100% of the total performance award that would have been earned during the performance period shall be earned and paid out; provided, however, in a spin-off situation the Committee may set additional conditions, such as, without limiting the generality of the foregoing, continuous employment with the spin-off entity. If a participant's termination of employment does not meet the criteria set forth above, but the participant had at least 15years of employment with the Company or a subsidiary or any combination thereof, the Committee may allow distribution of up to 100% of the total performance award for the performance period(s) in which the termination of employment occurred, subject to any conditions that the Committee shall determine. 10.General Provisions. 10.1.Effective Date. The Plan will become effective upon its approval by the board of directors. Unless approved by the stockholders within one year after the date of the Plan’s adoption by the board of directors, the Plan shall not be effective for the purpose of granting incentive stock options. 10.2.Duration. The Plan shall remain in effect until all Incentives granted under the Plan have either been satisfied by the issuance of shares of common stock or the payment of cash or been terminated under the terms of the Plan and all restrictions imposed on shares of common stock in connection with their issuance under the Plan have lapsed. No Incentives may be granted under the Plan after the tenth anniversary of the date the Plan is approved by the stockholders of the Company. 10.3.Limited Transferability of Incentives. No Incentive may be transferred, pledged or assigned by the holder thereof (except, in the event of the holder’s death, by will or the laws of descent and distribution to the limited extent provided in the Plan or the Incentive); and the Company shall not be required to recognize any attempted assignment of such rights by any participant. Notwithstanding the preceding sentence, the following transfers and exercises of stock options are permitted under this Plan: (a)stock options may be transferred by the holder thereof to Employee’s spouse, children, grandchildren or parents (collectively, the “Family Members”), to trusts for the benefit of Family Members, or to partnerships or limited liability companies in which Family Members are the only partners or stockholders; or (b)any Incentives held by a participant may be assigned by court order to the participant’s former spouse in connection with a dissolution of their marriage, but only if the Committee determines, in its sole discretion, that the order satisfies such requirements of a “qualified domestic relations order” as are set forth in paragraphs (1) through (3) of Section 414(p) of the Code, as if the Plan were a plan described in Code Section 401(a)(13). The federal income and payroll taxation of any Incentives assigned as provided in the preceding sentence shall be governed by the Code, Revenue Rulings 2002-22 and 2004-60 (as applicable), or any other applicable guidance published by the Internal Revenue Service or the Department of the Treasury. 8 (c)During a participant’s lifetime, a stock option or SAR may be exercised only by him or her, by his or her guardian or legal representative or by any of the transferees permitted by the preceding two paragraphs (a) and (b). 10.4.Effect of Termination or Death. In the event that a participant ceases to be an employee of or consultant to the Company for any reason, including death or disability, any Incentives may be exercised or shall expire at such times as may be determined by the Committee or as may be set out in any applicable stock option agreement. 10.5.Additional Condition. Notwithstanding anything in this Plan to the contrary: (a) the Company may, if it shall determine it necessary or desirable for any reason, at the time of award of any Incentive or the issuance of any shares of common stock pursuant to any Incentive, require the recipient of the Incentive, as a condition to the receipt thereof or to the receipt of shares of common stock issued pursuant thereto, to deliver to the Company a written representation of present intention to acquire the Incentive or the shares of common stock issued pursuant thereto for his or her own account for investment and not for distribution; and (b) if at any time the Company further determines, in its sole discretion, that the listing, registration or qualification (or any updating of any such document) of any Incentive or the shares of common stock issuable pursuant thereto is necessary on any securities exchange or under any federal or state securities or blue sky law, or that the consent or approval of any governmental regulatory body is necessary or desirable as a condition of, or in connection with the award of any Incentive, the issuance of shares of common stock pursuant thereto, or the removal of any restrictions imposed on such shares, such Incentive shall not be awarded or such shares of common stock shall not be issued or such restrictions shall not be removed, as the case may be, in whole or in part, unless such listing, registration, qualification, consent or approval shall have been effected or obtained free of any conditions not acceptable to the Company. 10.6.Adjustment. In the event of any recapitalization, stock dividend, stock split, combination of shares or other change in the common stock, the number of shares of common stock then subject to the Plan, including shares subject to restrictions, options or achievements of performance shares, shall be adjusted in proportion to the change in outstanding shares of common stock. In the event of any such adjustments, the purchase price of any option, the performance objectives of any Incentive, and the shares of common stock issuable pursuant to any Incentive shall be adjusted as and to the extent appropriate, in the discretion of the Committee, to provide participants with the same relative rights before and after such adjustment. 10.7.Incentive Plans and Agreements. Except in the case of stock awards, the terms of each Incentive shall be stated in a plan or agreement approved by the Committee. The Committee may also determine to enter into agreements with holders of options to reclassify or convert certain outstanding options, within the terms of the Plan, as incentive stock options or as non-statutory stock options, and in order to eliminate SARs, with respect to all or part of such options and any other previously issued options. 10.8.Withholding. (a)The Company shall have the right to withhold from any payments made under the Plan or to collect as a condition of payment, any taxes required by law to be withheld. At any time when a participant is required to pay to the Company an amount required to be withheld under applicable income tax laws in connection with a distribution of common stock or upon exercise of an option or SAR, the participant may satisfy this obligation in whole or in part by electing (the “Election”) to have the Company withhold from the distribution shares of common stock having a value up to the minimum amount of withholding taxes required to be collected on the transaction. The value of the shares to be withheld shall be based on the Fair Market Value of the common stock on the date that the amount of tax to be withheld shall be determined (the “Tax Date”). 9 (b)Each Election must be made prior to the Tax Date. The Committee may disapprove of any Election, may suspend or terminate the right to make Elections, or may provide with respect to any Incentive that the right to make Elections shall not apply to such Incentive. An Election is irrevocable. 10.9.No Continued Employment, Engagement or Right to Corporate Assets. No participant under the Plan shall have any right, because of his or her participation, to continue in the employ of the Company for any period of time or to any right to continue his or her present or any other rate of compensation. Nothing contained in the Plan shall be construed as giving an employee, a consultant, such persons’ beneficiaries or any other person any equity or interests of any kind in the assets of the Company or creating a trust of any kind or a fiduciary relationship of any kind between the Company and any such person. 10.10.Deferral Permitted. Payment of cash or distribution of any shares of common stock to which a participant is entitled under any Incentive shall be made as provided in the Incentive. Payment may be deferred at the option of the participant if provided in the Incentive. 10.11.Amendment of the Plan. The board of directors may amend or discontinue the Plan at any time. Nevertheless, no such amendment or discontinuance shall adversely change or impair an outstanding Incentives, without the consent of the recipient-holders of such Incentives. Further, no such amendment shall, without approval of the Company’s stockholders, (a) increase the maximum number of shares of common stock which may be issued to all participants under the Plan, (b) change or expand the types of Incentives that may be granted under the Plan, (c)change the class of persons eligible to receive Incentives under the Plan, or (d) materially increase the benefits accruing to participants under the Plan. 10.12.Sale, Merger, Exchange or Liquidation. Subject to paragraph (b) below, unless otherwise provided in an agreement for an Incentive, in the event of an acquisition of the Company through the sale of substantially all of the Company’s assets or through a merger, exchange, reorganization or liquidation of the Company or a similar event as determined by the Committee (collectively a“transaction”): (a)the Committee shall be authorized, in its sole discretion, to take any and all action it deems equitable under the circumstances, including but not limited to any one or more of the following: (1)providing that the Plan and all Incentives shall terminate and the holders of (a)all outstanding vested options shall receive, in lieu of any shares of common stock they would be entitled to receive under such options, such stock, securities or assets, including cash, as would have been paid to such participants if their options had been exercised and such participant had received common stock immediately prior to such transaction (with appropriate adjustment for the exercise price, if any), (b)performance shares and/or SARs that entitle the participant to receive common stock shall receive, in lieu of any shares of common stock each participant was entitled to receive as of the date of the transaction pursuant to the terms of such Incentive, if any, such stock, securities or assets, including cash, as would have been paid to such participant if such common stock had been issued to and held by the participant immediately prior to such transaction, and (c) any Incentive under this Plan which does not entitle the participant to receive common stock shall be equitably treated as determined by the Committee; 10 (2)providing that participants holding outstanding vested common-stock-based Incentives shall receive, with respect to each share of common stock issuable pursuant to such Incentives as of the effective date of any such transaction, at the determination of the Committee, cash, securities or other property, or any combination thereof, in an amount equal to the excess, if any, of the Fair Market Value of such common stock on a date within ten days prior to the effective date of such transaction over the option price or other amount owed by a participant, if any, and that such Incentives shall be cancelled, including the cancellation without consideration of all options that have an exercise price below the per share value of the consideration received by the Company in the transaction; (3)providing that the Plan (or replacement plan) shall continue with respect to Incentives not cancelled or terminated as of the effective date of such transaction and provide to participants holding such Incentives the right to earn their respective Incentives on a substantially equivalent basis (taking into account the transaction and the number of shares or other equity issued by such successor entity) with respect to the equity of the entity succeeding the Company by reason of such transaction; and/or (4)providing that all unvested, unearned or restricted Incentives, including but not limited to restricted stock for which restrictions have not lapsed as of the effective date of such transaction, shall be void and deemed terminated, or, in the alternative, for the acceleration or waiver of any vesting, earning or restrictions on any Incentive. The board of directors may restrict the rights of participants or the applicability of this Section10.12 to the extent necessary to comply with Section 16(b) of the Securities Exchange Act of 1934, the Internal Revenue Code or any other applicable law or regulation. The grant of an Incentive award pursuant to the Plan shall not limit in any way the right or power of the Company to make adjustments, reclassifications, reorganizations or changes of its capital or business structure or to merge, exchange or consolidate or to dissolve, liquidate, sell or transfer all or any part of its business or assets. (b)Immediately prior to the closing of the merger contemplated by that certain Agreement and Plan of Merger and Reorganization by and among PureDepth, Inc., PureDepth Technologies, Inc., a Delaware corporation, and Diamond One, Inc., dated as of March 16, 2006 (the “Merger Agreement”), pursuant to which agreement (1)Diamond One, Inc. shall assume this Plan as part of subject merger transaction (the“Merger”) and (2) all outstanding Incentives as of the closing date shall be assumed and exchanged for Incentives giving the holders thereof the right to acquire securities of Diamond One, Inc. on a substantially equivalent basis as described in the Merger Agreement, all then-outstanding Incentives shall become, if not already then so, fully vested; provided, however, that, to provide for an orderly market for the common stock of Diamond One, Inc. after the Merger, all Incentives issued in the Merger and assumed under this Plan by Diamond One, Inc. and relating to the right to purchase securities of Diamond One, Inc. shall be subject to the following provisions (the applicable numerical limits of which shall be subject to adjustment pursuant to Section 10.6): 11 (1)Except as expressly permitted in the following paragraphs (A) through (C), no holder of Incentives outstanding as of the closing date of the Merger (a“Subject Holder”) shall be permitted to Transfer (as defined in paragraph 3 below) any shares of common stock issued upon exercise of such Incentives (“Affected Shares”) for the period of one year after the date of the closing of the Merger (the “Restricted Period”): (A)At any time, a Subject Holder may, for bona fide estate-planning purposes, Transfer Affected Shares to that person’s family owned partnership, trusts, spouses or lineal descendants; provided, however, that the transferee of any Affected Shares (or the legal representative thereof) shall provide the Company with evidence, satisfactory to the Committee in its discretion, of intent to be bound by the terms and conditions of this Plan in general and this Section 10.12(b) in particular; (B)From the date of the six-month anniversary of the closing of the Merger (the “Lock-Up Termination Date”) through the remainder of the Restricted Period, each Subject Holder may Transfer, subject to the conditions set forth in paragraph 2 below, up to a number of Affected Shares per calendar month equal to the lesser of (i) 1% of the aggregate number of issued and outstanding shares of common stock of the Company on the first day of such calendar month or (ii) 20% of the number of shares of the Company’s common stock held by such Subject Holder, on a fully diluted basis assuming the exercise or conversion of such Subject Holder’s outstanding options, warrants or other rights to acquire shares of the Company’s common stock (each of (i) and (ii) shall constitute a “Monthly Limit”); (C) Notwithstanding the foregoing, Transfers permitted in paragraphs (A) and (B) above shall in no manner be construed to relieve the Subject Holder from his or her obligation to comply with any applicable federal or state securities law, rule or regulation relating to the transfer of securities. (2)Any Affected Shares Transferred for value under paragraph (B) above shall be sold at the “offer” or “ask” price stated by the relevant market maker (i.e., never at the then-current “bid” price). No Transfer of any Affected Shares may be made in any transaction other than a “broker’s transaction.” (3)For purposes of this Section 10.12(b), the term “Transfer” means, as a noun, any voluntary or involuntary transfer (by operation of law, bankruptcy, court order or otherwise), sale, exchange, assignment, pledge, forfeiture or other encumbrance, foreclosure or other disposition of an item; or, as a verb, to voluntarily or involuntarily cause a Transfer of an item. The term “Transferred” means, as a past participle or participial adjective, that an item has been the subject of a Transfer. 12 (4)No Subject Holder may engage in any short selling of Affected Shares during the Restricted Period. 10.13.Definition of Fair Market Value. For purposes of this Plan, the “Fair Market Value” of a share of common stock at a specified date shall, unless otherwise expressly provided in this Plan, be the amount which the Committee or the board of directors determines in good faith to be 100% of the fair market value of such a share as of the date in question; provided, however, that notwithstanding the foregoing, if such shares are listed on a U.S. securities exchange or are quoted on the Nasdaq National Market or Nasdaq Small-Cap Market (“Nasdaq”) or another listing service administered by Nasdaq (e.g., the over-the-counter bulletin board), then Fair Market Value shall be determined by reference to the last sale price of a share of common stock on such U.S. securities exchange or Nasdaq on the applicable date (or the closing bid price, in the case of another listing service). If such U.S. securities exchange or Nasdaq is closed for trading on such date, or if the common stock does not trade on such date, then the last sale price used shall be the one on the date the common stock last traded on such U.S. securities exchange or Nasdaq (or the closing bid price, in the case of another listing service). 10.14.Compliance with Code Section 409A. No Incentive shall provide for deferral of compensation that does not comply with Section 409A of the Code unless the Committee, at the time of grant, specifically provides that the Incentive is not intended to comply with Section 409A of the Code. 10.15.Meaning of “the Company”. The term “Company” shall be understood to mean Diamond One, Inc., the Colorado corporation which assumed this Plan pursuant to the terms and conditions of the Merger Agreement, and any successor entity to that corporation. 13
